internal_revenue_service department of the treasury washington dc number release date index number person to contact telephone number refer reply to cc intl br2 plr-113859-00 wli1 in re date legend trust a_trust b corp a corp b corp c partnership a partnership b partnership c partnership d partnership e partnership f partnership g individual a individual b plr-113859-00 individual c individual d individual e individual f individual g individual h individual i individual j individual k individual l individual m individual n individual o individual p individual q firm a fp gp fc1 fc2 fc3 fc4 fc5 fc6 fc7 fc8 fc9 fc10 plr-113859-00 fc11 year year year dear this private_letter_ruling is in response to your request dated date for a determination that trusts a and b corps a through c partnerships a through f and individuals a through q hereinafter collectively referred to as taxpayers are eligible to make retroactive elections to treat certain investments in passive foreign investment companies pfics as qualified electing funds qefs pursuant to sec_1_1295-3 the rulings contained in this letter are based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party fp is a limited_partnership organized in year under the laws of bermuda gp a u s limited_partnership is the general_partner of fp trusts a and b domestic trusts corps a and b domestic corporations and partnerships a through f domestic partnerships became limited partners of fp in year also in year fc11 a foreign_corporation and partnership g a foreign_partnership became limited partners of fp individuals a through f u s individuals and corp c a domestic_corporation owned stock in fc11 individuals g h and i u s individuals were partners in partnership g individuals j through q u s individuals became limited partners of fp in year during year fp acquired the stock of fc1 a foreign_corporation that is treated as a pfic under sec_1297 therefore under sec_1298 and trusts a and b corps a through c partnerships a through f and individuals a through i were indirect shareholders of fc1 for the taxable_year ended december year fp elected to treat fc1 as a qef and filed a form_8621 with fp’s u s partnership income_tax return fp attached the pfic annual information statement for fc1 to form_8621 for such taxable_year no qef elections were made by trusts a and b corps a through c partnerships a through f or individuals a through i with respect to fc1 for taxable_year ended december year trusts a and b corps a through c partnerships a through f individuals a through i and fp have represented that the items of income and gain reported on the schedule sec_1 pub_l_no sec redesignated the provisions contained under sec_1296 of the code as sec_1297 effective as of date for purposes of this document the former sec_1296 will be referred to herein as sec_1297 plr-113859-00 k-1 for the year taxable_year included the ordinary_earnings and net_capital_gain of fc1 however the items of income and gain reported on the schedules k-1 did not specifically identify that such amounts included ordinary_earnings and net_capital_gain earned from a pfic during year fp acquired the stock of five foreign_corporations fc2 fc3 fc4 fc5 and fc6 that are treated as pfics under sec_1297 therefore taxpayers were indirect shareholders of fc2 fc3 fc4 fc5 and fc6 sec_1298 and for taxable_year ended december year fp did not file a form_8621 with its u s partnership income_tax return for fc1 through fc6 and did not elect qef status for fc2 through fc6 no qef elections were made by taxpayers with respect to fc2 through fc6 for taxable_year ended december year taxpayers and fp have represented that the items of income and gain reported by fp to its partners on the schedules k-1 for the year taxable_year included the ordinary_earnings and net_capital_gain of fc1 through fc6 however the items of income and gain reported on schedules k-1 did not specifically identify that such amounts included ordinary_earnings and net_capital_gain earned from pfics during year fp acquired the stock of four foreign_corporations fc7 fc8 fc9 and fc10 that are treated as pfics under sec_1297 therefore taxpayers were indirect shareholders of fc7 fc8 fc9 and fc10 sec_1298 and for taxable_year ended december year fp elected to treat fc7 through fc10 as qefs and filed forms with fp’s u s partnership income_tax return further fp also elected to treat fc2 through fc6 as qefs and filed forms with its u s partnership income_tax return for taxable_year ended december year fp attached the pfic annual information statements for fc1 through fc10 to forms for that taxable_year no qef elections were made by taxpayers with respect to fc2 through fc10 for taxable_year ended december year taxpayers and fp have represented that the items of income and gain reported by fp to its partners on the schedules k-1 for the year taxable_year included the ordinary_earnings and net_capital_gain of fc1 through fc10 however the items of income and gain reported on schedules k-1 did not specifically identify that such amounts included ordinary_earnings and net_capital_gain earned from pfics firm a was fp’s tax advisor and u s income_tax_return_preparer for the year through year taxable years firm a was competent to render u s tax_advice with respect to stock ownership in foreign_corporations and prepared fp’s u s partnership income_tax return form_1065 and the schedules k-1 for fp’s partners for those taxable years firm a had access to all relevant facts including financial information regarding fp’s investments in fc1 through fc10 fp and taxpayers relied on the tax services and advice provided by firm a fp did not plr-113859-00 notify taxpayers that it made investments directly or indirectly in foreign_corporations that were pfics although firm a possessed all relevant facts and financial information about fc1 through fc10 it did not advise taxpayers of the consequences of making or failing to make the sec_1295 qef election further the items of income and gain reported on taxpayers’ schedules k-1 did not specify that such amounts included ordinary_earnings and net_capital_gain earned from pfics a u_s_person that owns stock in a pfic may elect under sec_1295 to treat the pfic as a qef pursuant to this election the u_s_person must include in gross_income its pro_rata share of the ordinary_earnings and net_capital_gain of the qef for the taxable_year sec_1293 the qef election may be made only by the first u_s_person in a chain of ownership from the pfic see notice_88_125 1988_2_cb_535 applicable to taxable years prior to date thus if a u_s_person holds an interest in a foreign_partnership that holds an interest in a pfic the qef election is made by the u_s_person generally a taxpayer makes the qef election by attaching a form_8621 to a timely filed income_tax return for the taxable_year to which the election applies see notice_88_125 1988_2_cb_535 however in certain circumstances a taxpayer may make the qef election retroactively sec_1_1295-3 sets forth the requirement for making a retroactive qef election by special consent sec_1_1295-3 provides that the commissioner will grant a retroactive qef election only if i the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 ii granting consent will not prejudice the interests of the united_states government as provided in sec_1_1295-3 iii the shareholder requests consent under sec_1_1295-3 before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and iv the shareholder satisfies the procedural requirements set forth in sec_1_1295-3 sec_1_1295-3 sets forth the standard for reasonable reliance on a qualified_tax professional with certain exception a shareholder is deemed to have reasonably relied on a qualified_tax professional only if the shareholder reasonably relied on a qualified_tax professional who plr-113859-00 failed to identify the foreign_corporation as a pfic or failed to advise the shareholder of the consequences of making or failing to make the sec_1295 election a shareholder will not be considered to have reasonably relied on a qualified_tax professional if the shareholder knew or should have known that the foreign_corporation was a pfic and of the availability of a sec_1295 election or knew or reasonably should have known that the qualified_tax professional - a was not competent to render tax_advice with respect to the ownership of shares of a foreign_corporation or b did not have access to all relevant facts and circumstances sec_1_1295-3 defines the circumstances that would result in prejudice to the interests of the united_states government the interests of the united_states government are prejudiced if granting relief would result in the shareholder having a lower tax_liability taking into account applicable_interest charges in the aggregate for all years affected by the retroactive election other than by a de_minimis amount than the shareholder would have had if the shareholder had made the sec_1295 election by the election due_date the time_value_of_money is taken into account for purposes of this computation fp attempted to make the qef election for fc1 for the year taxable_year and for fc2 through fc10 for the year taxable_year however as a foreign_person fp is not entitled to make the qef election rather the qef election should have been made by the first u_s_person that is the direct or indirect shareholder of fc1 through fc10 and thus the elections should have been made by taxpayers although taxpayers failed to make timely qef elections for fc1 through fc10 they may request the consent of the commissioner to make retroactive qef elections under sec_1_1295-3 effective for the respective taxable years in which they indirectly acquired ownership in the stock of fc1 through fc10 in this case taxpayers relied on the professional tax services of firm a firm a had all relevant facts and financial information concerning fc1 through fc10 and knew that such entities were pfics firm a did not inform taxpayers that fc1 through fc10 were pfics and of the availability or consequences of making the qef elections rather firm a reported the ordinary_earnings and net_capital_gain of fc1 through fc10 in taxpayers’ schedules k-1 without identifying that such amounts related to income and gain earned from pfics therefore taxpayers were not aware that fp had invested in foreign_corporations that were pfics or that they could have made qef elections with respect to such investments plr-113859-00 taxpayers represent that they have reported on their respective returns for the tax years at issue the proper amount of ordinary_earnings and net_capital_gain of fc1 through fc10 to support this representation taxpayers have provided tax_return information to the commissioner for review based upon this review the commissioner is satisfied that granting consent to make retroactive qef elections would not prejudice the interests of the u s government no representative of the internal_revenue_service has raised upon audit the pfic status of fc1 through fc10 for any taxable_year in which fp held the stock in such foreign_corporations further taxpayers have satisfied the procedural requirements of sec_1_1295-3 based on the facts herein and provided taxpayers comply with the rules under sec_1_1295-3 regarding time and manner for making the retroactive qef election consent is hereby granted under sec_1_1295-3 to make retroactive sec_1295 qef elections with respect to fc1 through fc10 as follows trusts a and b corps a through c partnerships a through f and individuals a through i are granted consent to make retroactive qef elections with respect to fc1 for the year taxable_year individuals j through q are granted consent to make retroactive qef elections with respect to fc1 for taxable_year ended december year taxpayers are granted consent to make retroactive qef elections with respect to fc2 fc3 fc4 fc5 and fc6 for taxable_year ended december year and taxpayers are granted consent to make retroactive qef elections with respect to fc7 fc8 fc9 and fc10 for taxable_year ended december year this private_letter_ruling does not express an opinion about whether fp or taxpayers properly complied with the sec_1295 annual reporting requirements or the sec_1293 annual income inclusions with respect to fc1 through fc10 for taxable years ended after year this private_letter_ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling must be attached to any_tax return to which it is relevant plr-113859-00 in accordance with the power_of_attorney on file with this office a copy of this ruling is forwarded to taxpayers and their second representative sincerely by valerie a mark lippe senior technical reviewer cc intl office of associate chief_counsel international
